Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Linda Kay Pharis, Appellant                           Appeal from the County Court at Law
                                                      No. 2 of Parker County, Texas (Tr. Ct. No.
No. 06-13-00242-CR         v.                         CCL1-11-0781). Memorandum Opinion
                                                      delivered by Justice Carter, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to remove the
“day for day” language. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Linda Kay Pharis, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED JUNE 17, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk